Citation Nr: 0209358	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  96-22 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to an increased rating for 
auriculoventricular heart block with myocardial damage as 
residuals of diphtheria, current evaluated at 30 percent.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension, 
claimed as secondary to auriculoventricular heart block with 
myocardial damage, as residuals of diphtheria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel
INTRODUCTION

The veteran had active service from July 1945 to December 
1946.

This appeal arises from a rating decision from the Department 
of Veterans Affairs (VA) St. Petersburg, Florida Regional 
Office (RO) that denied the veteran's claims on appeal.  

This case was remanded in July 2000 for further development.  
The case was thereafter returned to the Board.

The Board notes that in the most recent Supplemental 
Statement of the Case (SSOC) in January 2002, the RO 
considered that there had been new and material evidence to 
reopen the claim for service connection for hypertension and 
addressed the issue on a direct service connection basis.  
However, the Board is required for jurisdictional purposes to 
render an independent determination as to whether new and 
material evidence has been submitted to reopen a prior claim 
that has become final, and as such the issue is as described 
above.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).


REMAND

In this case, on the April 1996 substantive appeal, the 
veteran requested a hearing at the RO before a Member of the 
Board (Travel Board hearing).  In May 1997, the veteran 
indicated that he was canceling his request for a Travel 
Board hearing and instead wanted a hearing at the RO before a 
local hearing officer.  In September 1997, it was noted that 
the veteran was canceling the hearing at the RO scheduled 
before a local hearing officer.  Received later in September 
1997, the veteran submitted a request for a video 
conferencing hearing.  In February 2000, the veteran was sent 
a letter requesting clarification as to whether he wanted to 
attend a hearing before a Member of the Board, it was further 
noted that if there was no response a Travel Board hearing 
would be scheduled.  There has been no response to the 
February 2000 letter.  Further, this claim was Remanded in 
July 2000 to provide the veteran the abovementioned Travel 
Board hearing.  There is no indication that such hearing was 
scheduled.  The Court has held that a remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand instructions, and imposes upon VA 
a concomitant duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court 
has indicated, moreover, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  The veteran has not withdrawn this 
hearing request in writing.  Therefore, as Travel Board 
hearings are scheduled by the RO, this case must be REMANDED 
for the following:

The veteran should be scheduled for a 
personal hearing before a Member of the 
Board of Veterans' Appeals at the 
Regional Office in accordance with 
applicable procedures for scheduling 
Travel Board hearings.  The veteran 
should be notified of the time and place 
to report.  If he desires to withdraw 
that hearing request, he should do so in 
writing to the RO.

Thereafter, the case should be returned to the Board, in 
accordance with applicable procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




